Title: To Thomas Jefferson from David Stone, 28 December 1801
From: Stone, David
To: Jefferson, Thomas


          
            Senate Chamber 28th December 1801
          
          Enclosed are two applications for office which I take the Liberty to lay before you, and to add of Mr. David Ker one of the applicants that he is originally from Ireland, has been in the United States many years, was after his arrival for a considerable time employed as a Minister of the Gospel and Teacher of a Grammar School—on the first establishment of the University of North Carolina he was engaged by the Trustees to superintend that Institution and to Teach the Latin and Greek Languages. He has since turned his attention to the Law and in the year 1796, I believe, obtained a License and entered upon the practise in the neighborhood of Fayette Ville—since which time I have known little more of him than is contained in the enclosed Letter to me. Upon his examination for admittance to the Bar he was thought to acquit himself very well; He has at all times since my acquaintance with him shewn himself firmly republican, has a wife with a large family of Children and is poor.
          Of the other Applicant Mr. Davis that he has been in the practise of the Law since the year 1790 or ‘91 has some Talents and I believe Honesty but I fear wants application, whether Republican or not I know not but suppose from his connections he has not been uniformly republican.
          If a preference is not already determined on between Mr. Bloodworth and Mr. Potts and it should be in my power to make that determination more satisfactory it will give me pleasure to have stated That tho Mr. Potts stands equally fair with Mr. Bloodworth for Honesty and Firmness as a republican, and probably before him as a Clerk—several circumstances in the History of Mr. Potts have recurred to my recollection that convince me he is in point of understanding far inferior to Mr Bloodworth. The Honorable Testimony which the State of North Carolina has on several occasions borne in favor of the latter Gentleman & the respectable standing he at present maintains there may also weigh something. Mr. Gallatin is personally acquainted with Mr. Bloodworth and doubtless judges from his own knowlege; but a recollection of the warmth and zeal with which his Election into the Senate of the United States was opposed by the present Comptroller prepares me to expect an opposition from the Treasury.
          I have the Honor to be with the most profound Respect Your Humble Servant
          
            David Stone
          
        